DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 07/25/2020.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to structures/structural elements of a microphone assembly;
II.	Claims 11-16, drawn to manufacture of an enclosure for a microphone assembly with an insulating layer;
III.	Claims 17-20, drawn to structures/structural elements of a microphone assembly.
Inventions Group II and Groups I, III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP ' 806.05(f)). In the instant case the process can be performed by a different means or steps.
Because these inventions are distinct for the reasons giving above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group II is not required for Groups III, or I. Restriction for examination purposes as indicated is proper.
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-10, drawn to structures/structural elements of a microphone assembly, comprising: a substrate; an acoustic transducer disposed on the substrate, the acoustic transducer configured to generate an electrical signal responsive to an acoustic signal; an integrated circuit disposed on the substrate and electrically coupled to the acoustic transducer; and an enclosure disposed on the substrate, the enclosure comprising: a main body, and a sidewall projecting axially from outer edges of the main body towards the substrate and contacting the substrate such that an internal volume is defined between the enclosure and the substrate; and an insulating layer insert molded on an inner surface of the enclosure such that the insulating layer is not disposed on a portion of the sidewall proximate to the substrate;
III.	Claims 17-20, drawn to structures/structural elements of a microphone assembly, comprising: a substrate; an acoustic transducer disposed on the substrate, the acoustic transducer configured to generate an electrical signal responsive to an acoustic signal; an integrated circuit disposed on the substrate and electrically coupled to the acoustic transducer; and an enclosure disposed on the substrate, the enclosure comprising: a main body, and a sidewall projecting axially from outer edges of the main body towards the substrate and contacting the substrate such that an internal volume is defined between the enclosure and the substrate; and an insulating layer over molded on an outer surface of the enclosure such that the insulating layer is not disposed on a portion of the sidewall proximate to the substrate.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651